CORRECTED ACTION
1.	This communication serves to correct the record of the previous Notice of Allowability, mailed January 8, 2021, in which claims 1, 8, 9, 22-24, 30, 32, 34, and 36-44 were previously indicated as allowable.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on August 25, 2020 (consisting of a total of three pages), is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows: 
	ORIGINAL CLAIM 8, line 1, please change the dependency to claim 1.
	ORIGINAL CLAIM 9, line 1, please change the dependency to claim 1.
	ORIGINAL CLAIM 40, line 2, please change the dependency to claim 1.
	ORIGINAL CLAIM 43, line 3, please change the dependency to claim 1.
	ORIGINAL CLAIM 44, line 2, please change the dependency to claim 1.


REASONS FOR ALLOWANCE
5.	Claims 1, 8, 9, 22-24, 30, 32, 34, and 36-44 remain allowable over the prior art as renumbered claims 1-18.   The following is an examiners statement of reasons for allowance:
This invention relates to novel quaternary amine compounds according to instant formula (I), their pharmaceutical compositions and their methods of use for treating pain, itch, or certain types of neurogenic inflammatory disorders.  
After a thorough search, the closest of prior art, U.S. 2005/0233398 A1 to Chu et al. was found to teach similar amine derivatives, however the WO document fails to teach, suggest or render obvious the same instant claimed compounds according to formula (I), having potent sodium channel inhibitory activity, or their methods of use. The instant compounds were tested for sodium channel inhibitory activity (Example 15) as well as efficacy in blocking thermal hyperalgesia in mice (Example 21), which makes them useful in the treatment of pain, itch, or a neurogenic inflammatory disorder selected from allergic inflammation, asthma, chronic cough, conjunctivitis, rhinitis, psoriasis, inflammatory bowel disease, interstitial cystitis, and atopic dermatitis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 1, 2021


/CRAIG D RICCI/Primary Examiner, Art Unit 1611